      Case 2:19-cv-02017-KJM-DB Document 41 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LIA D. MOLLICA,                                 No. 2:19-cv-2017 KJM DB
12                      Plaintiff,
13           v.                                       ORDER
14    COUNTY OF SACRAMENTO, ET AL.,
15                      Defendants.
16

17          On March 19, 2021, this matter came before the undersigned for hearing of plaintiff’s

18   motion to compel pursuant to Local Rule 302(c)(1). (ECF No. 40.) Attorney Paul Masuhara

19   appeared via Zoom on behalf of plaintiff. Attorney Kavan Jeppson appeared via Zoom on behalf

20   of the defendants. Upon consideration of the arguments on file and those made at the hearing,

21   and for the reasons set forth on the record at that hearing, IT IS HEREBY ORDERED that:

22          1. Plaintiff’s February 25, 2021 motion to compel (ECF No. 37) is granted;

23          2. Within fourteen days of the date of this order defendants shall produce the responsive

24   documents; and

25   ////

26   ////

27   ////

28
                                                      1
     Case 2:19-cv-02017-KJM-DB Document 41 Filed 03/22/21 Page 2 of 2


 1           3. Plaintiff’s request for attorneys’ fees is denied.

 2   Dated: March 20, 2021

 3

 4

 5   DLB:6
     DB/orders/orders.civil/mollica2017.oah.031921
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
